                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CHRIS MARCHLEWICZ,                               §
                                                 §
                  Plaintiff,                     §                SA-19-CV-00996-DAE
                                                 §
vs.                                              §
                                                 §
BROTHERS XPRESS, INC.,                           §
CHARANJIT SINGH, HARPREET                        §
SINGH, DHALIWAL BROTHERS                         §
CARRIER, INC., C.H. ROBINSON                     §
INTERNATIONAL INC.,                              §
                                                 §
                  Defendants.                    §



                                            ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s Opposed Motion for

Confidentiality and Protective Order [#24] and Plaintiff’s Opposed Motion to Compel

Depositions of Harpreet Singh and Charanjit Dhaliwal [#25]. The motions were referred to the

undersigned for disposition on December 4, 2019. The undersigned has authority to enter this

Order pursuant to 28 U.S.C. § 636(b)(1)(A). The Court will grant Plaintiff’s motion for entry of

a protective order and deny the motion to compel without prejudice.

       By his first motion, Plaintiff asks the Court to enter a confidentiality and protective order

limiting the use of his confidential medical records an information to this litigation only.

Protective orders are entered for “good cause.” Fed. R. Civ. 26(c). Defendants oppose the

motion, arguing that there is no good cause for a protective order in this case because federal and

state regulations already protect Plaintiff from the disclosure of his confidential medical

information and Defendants are entitled to obtain Plaintiff’s medical records in conjunction with

this lawsuit. Plaintiff is not arguing that Defendants cannot obtain medical information relevant

                                                 1
to this suit in discovery. Plaintiff is asking for a protective order to limit the manner and extent

to which Defendants can disclose his health information publicly or to third parties. Plaintiff has

established good cause for the entry of a protective order in this case. Defendant will be

permitted to challenge any designations under the protective order in accordance with the

procedure’s set forth therein.

       By his second motion, Plaintiff asks the Court to compel the depositions of Defendants

Harpreet Singh and Charanjit Dhaliwal. The basis of the motion is Defendants’ failure to

respond to Plaintiff’s attempts to schedule the depositions. The Court will deny this motion as

premature. The documents attached to Plaintiff’s motion indicate Plaintiff has not yet noticed

the depositions, only that he sent correspondence asking Defendants for dates for the depositions.

“A party who wants to depose a person by oral questions must give reasonable written notice to

every other party.” Fed. R. Civ. P. 30(b)(1). The notice must state the time and place of the

deposition. Id. Although the Federal Rules of Civil Procedure do not explicitly require that a

notice of deposition be served before a party files a motion to compel, courts routinely impose

such a requirement, and some courts outright deny motions to compel if no notice has been

served. Robinson v. Dallas Cty. Cmty. Coll. Dist., No. 3:14-CV-4187-D, 2016 WL 1273900, at

*2 (N.D. Tex. Feb. 18, 2016) (describing the approaches of courts). This Court will deny

Plaintiff’s motion without prejudice to refiling if Defendants refuse to appear for a noticed

deposition. The parties are encouraged to confer on dates and to cooperate in the discovery

process. Failure to do so could result in the imposition of sanctions.

       IT IS THEREFORE ORDERED that Plaintiff’s Opposed Motion for Confidentiality

and Protective Order [#24] is GRANTED. The Court will enter its standard Confidentiality and

Protective Order by separate docket entry.



                                                 2
      IT IS FURTHER ORDERED that Plaintiff’s Opposed Motion to Compel Depositions

of Harpreet Singh and Charanjit Dhaliwal [#25] is DENIED WITHOUT PREJUDICE.

      SIGNED this 12th day of December, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
